Citation Nr: 0843364	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-25 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 2002 to November 
2002 and from January 2005 to November 2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran's claims are 
currently under the jurisdiction of the Pittsburgh, 
Pennsylvania RO.

The Board observes that the veteran, in his November 2008 
letter, disagrees with the rating assigned to his back 
disability.  The veteran contends that he did not agree with 
the November 2006 rating decision.  This issue is referred to 
the RO.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is manifested by from mild to moderate symptoms of 
nightmares, irritability, and depression.

2.  The veteran was exposed to acoustic trauma during combat 
and has had tinnitus ever since that time.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
post-traumatic stress disorder, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

With regard to the veteran's claim for service connection for 
tinnitus, in light of the favorable determination contained 
herein, further development with regard to VA's duties to 
notify and assist would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

With regard to the veteran's increased initial rating claim, 
during the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
PTSD, the veteran filed a notice of disagreement contesting 
the initial rating determination.  The RO furnished the 
veteran a Statement of the Case that addressed the initial 
rating assigned including notice of the criteria for higher 
ratings for this condition, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 
5103A (West 2002).  Furthermore, in January 2007 the RO sent 
the veteran a VCAA compliant letter regarding his claim for 
an increased initial rating for PTSD.  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, VA medical records, and 
private medical records.  The veteran has been provided VA 
medical examinations.  There is no indication that there 
exists any additional evidence which has a bearing on the 
issues decided below which have not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  PTSD

The veteran's claim stems from the June 2006 rating decision 
which originally granted service connection for post-
traumatic stress disorder.  Therefore, separate initial 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The June 2006 rating 
decision assigned the veteran a 10 percent rating, effective 
from November 9, 2005.  The veteran maintains that he is 
entitled to an initial rating in excess of 10 percent.  

The veteran's PTSD has been evaluated as 10 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation encompasses post-traumatic stress 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Resolving all doubt in favor of the veteran, the Board is of 
the opinion that the veteran's post-traumatic stress disorder 
symptomatology meets the criteria for an initial rating of 30 
percent, throughout the current rating period on appeal.  At 
his Aril 2006 VA examination, the veteran was noted to be 
irritable and angry.  At his January 2007 VA examination the 
veteran appeared somewhat depressed and it was noted that the 
veteran's symptoms of irritability and intrusive memories 
appeared to have increased in severity and frequency since 
the last examination.  He reported that he felt irritable, 
anxious, and on edge.  He stated that at times he did not 
care much about what happens.  The veteran asserted that he 
has shown marked startle reactions at work when hearing a 
loud noise and that he recently hit the floor, which was 
embarrassing.  He reported intrusive memories of mortar 
attacks, of being wounded, and of seeing men killed and 
wounded.  He said that he thought about those things on a 
daily basis.  He stated that the tried to avoid news about 
Iraq on TV, which is a trigger for increased memories.  The 
veteran described nightmares of Iraq.  The Board further 
notes that VA outpatient records dated from February 2006 to 
June 2006 have shown the veteran to have GAF scores ranging 
from 55 to 63.  Scores in this range represent mild to 
moderate psychiatric symptoms, with moderate difficulty in 
social and occupational functioning.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM IV).  Consequently, the 
Board finds that the veteran's PTSD symptoms meet the 
criteria for an initial rating of 30 percent.

The VA outpatient records, and the April 2006 and January 
2007 VA examination reports, clearly indicate that the 
veteran does not meet the criteria for an initial rating in 
excess of 30 percent.  The veteran has not been shown to have 
symptoms of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or any other of the symptoms indicative of 
a 50 percent rating for PTSD.  Furthermore, both the April 
2006 and January 2007 VA examiners described the veteran's 
PTSD as mild.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The record reveals that the veteran 
has a full time job.  The veteran has submitted a July 2006 
letter from his human resources department which states that 
the veteran had better work performance prior to his going 
off to service and developing PTSD.  But the letter 
attributed the veteran's reduction in work efficiency to back 
pain rather than to PTSD symptoms.  The veteran also 
submitted performance improvement warnings from his employer 
dated from September 2006 to January 2007.  However, none of 
these documents indicate that the veteran's areas that needed 
improvement were related to any of the PTSD symptoms 
described in the medical records.  In sum, there is no 
indication that the average industrial impairment from PTSD 
would be in excess of that contemplated by the assigned 
evaluation.  Additionally, the record reflects that the 
veteran has not required any hospitalization for this 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Accordingly, the Board finds that the veteran has met the 
requirements for a 30 percent rating for PTSD, but no higher, 
since the grant of service connection, effective from 
November 9, 2005.  See Fenderson, supra.

III.  Tinnitus

The veteran maintains that he developed tinnitus due to his 
exposure to acoustic trauma in service.  The service 
treatment records confirm noise exposure while in combat.  In 
May 2005 the veteran received shrapnel wounds in combat from 
the blast of a rocket propelled grenade (RPG).  A September 
2005 service treatment record states that the veteran had 
exposure to loud noises.

The Board recognizes that tinnitus was not noted on VA 
audiological examination in April 2006.  However, a February 
2006 VA outpatient treatment record notes intermittent 
tinnitus.  

Considering that this veteran was wounded in combat by the 
explosion of an RPG, which caused the veteran shrapnel 
injuries, the Board finds that it is not surprising that the 
contemporary service treatment records from that time do not 
discuss tinnitus.  Since there is no question that the 
veteran was exposed to significant acoustic trauma during 
service, and since the veteran was noted to have occasional 
tinnitus soon after discharge from service, and less than a 
year after the exposure to the grenade explosion, the Board 
finds that the evidence is at least in equipoise as to 
whether the veteran currently has tinnitus as a result of his 
active service.  Accordingly, service connection for tinnitus 
is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to a 30 percent initial rating for PTSD is 
granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The veteran seeks service connection for migraine headaches.  
He asserts that he was knocked unconscious when the RPG 
exploded near him in Iraq, and that this injury caused him to 
develop migraine headaches.

A review of the record reveals that it is unclear as to the 
exact nature of the veteran's current headaches.  When 
provided a VA medical examination in April 2006 the VA 
examiner did not provide a diagnosis or opinion regarding 
headaches.  The examiner noted that neurologic testing was 
pending regarding the type and cause of the veteran's 
headaches.  An April 2008 VA clinical record indicates that 
the planned neurological testing in 2006 had been lost to 
follow up.  The veteran should be provided the VA 
neurological testing for headaches that was not previously 
completed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the veteran's 
VA treatment records dated from August 
2008 to present.

2.  The veteran should be provided a VA 
neurological examination to determine the 
nature and etiology of the veteran's 
reported headaches.  All indicated tests 
and studies should be performed.  If a 
migraine headache disability is found, the 
examiner should specifically comment as to 
whether it is as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any such disability present is 
related to service or whether such 
etiology is unlikely (i.e., less than a 
50-50 probability).  The claims folder 
should be made available to the examiner 
for review.  It is requested that 
reasoning be afforded in support of any 
opinion provided.

3.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claim.  If the claim is not granted, issue 
a supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond thereto.
    
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


